Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOO et al. (US 2018/0224909 A1, hereinafter KOO).

    PNG
    media_image1.png
    379
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    604
    media_image2.png
    Greyscale

As per claim 1, KOO discloses a vehicle battery charging apparatus for wirelessly charging a device, said apparatus comprising: 
a charging device compartment having a platform for retaining the device (See Fig.3B, Item#100 and Par.54 and Fig.9C, disclose a wireless charger that is placed in a sunk in compartment with a raised lip around it and a cover to retain the electronic device); 
a battery charger housing for retaining a wireless battery charger (See Fig.5, Items#210 and 220, disclose a top case and a bottom case fort the wireless charger); 
one or more housing vents in said battery charger housing (See Fig.9C, discloses a vent attached to a blower 190 and Par.146, disclose air passage vents underneath the electronic device 20); and 
a blower in air communication with said battery charger housing for communicating air with said battery charger housing through said one or more housing vents to cool the wireless battery charger (See Fig.9C, Item#190 and Par.95, disclose a fan module, also see Pars.133-134, ;
at least one raised wall extending upward from said platform at one or more sides of said platform (See Fig.9C, shows a marked raised wall which extends above the charging platform 110), and
one or more wall vents in said at least one raised wail at the one or more sides of said platform (See Fig.9C above, shows a marked vent in the raised wall area to which a blower 190 is connected to either suction air into the wireless charger or to blow air out of the charger, also see Pars.198-199, disclose a fan module disposed higher than the tray, the marked vent is also placed higher than the tray).

As per claim 2, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, wherein said one or more housing vents includes one or more intake housing vents (See Fig.6, Item#231 and 190, disclose an intake vent connected to a fan, also see Fig.9J, discloses a plurality of intake vents) and one or more exhaust housing vents (See Fig.6, Items#233, disclose the vents to discharge air towards the mobile device 20, Fig.9J, also discloses a plurality of exhaust vents).

As per claim 3, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, wherein said blower is inside said battery charger housing (See Fig.5, Item#190, and Par.95, disclose a fan module inside the charging apparatus).



As per claim 5, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, wherein said blower comprises a fan (See Fig.5, Item#190, and Par.95, disclose a fan module inside the charging apparatus).

As per claim 6, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, said platform having a top surface with a rubber coating (See Par.170, discloses the contact part 112 of the charger comprises a friction member such as rubber).

As per claim 9, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, further comprising one or more platform vents formed in said platform (See Fig.6, Item#231), said blower in air communication with said one or more platform vents via said one or more housing vents (See Fig.6, Item#190 and Par.95).

As per claim 10, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, wherein said battery charger housing is configured to be sufficiently close to said platform so that the wireless battery charger wirelessly charges the device in said platform (See Figs.6 and 1, discloses the battery charger is close to the platform to charge an electronic device 20).



As per claim 12, KOO discloses the vehicle battery charging apparatus of claim 1 as discussed above, wherein said vehicle battery charging apparatus is built-in to a vehicle dashboard (See Pars.86 and 88, disclose the charger can be placed in the dashboard) and wherein the charging device compartment is accessible to a user and said battery charger housing is recessed within the dashboard and inaccessible to the user (See Fig.3B, discloses the charger placed inside the compartment and Pars.86 and 88, disclose that the charger can be placed inside the dashboard).

As per claim 13, KOO discloses a vehicle dashboard, comprising: 
a dashboard housing (See Par.9, discloses a wireless charger for an electronic device inside a vehicle, the vehicle inherently includes a dashboard, also see Fig.3B, disclosed the inside of the vehicle); 
a battery charging device compartment built-in to said dashboard (See Pars.86 and 88, disclose the charger can be placed in the dashboard), said battery charging device having a platform for retaining a device to be charged (See Fig.3B, Item#100 and Par.54, discloses a wireless charger that is placed in a sunk in compartment with a raised lip around it and a cover to retain the electronic device, also See Par.170, discloses the contact part 112 of the charger comprises a friction member such as rubber); and 
;
at least one raised wall extending upward from said platform at one or more sides of said platform (See Fig.9C, shows a marked raised wall which extends above the charging platform 110), and
one or more wall vents in said at least one raised wail at the one or more sides of said platform (See Fig.9C above, shows a marked vent in the raised wall area to which a blower 190 is connected to either suction air into the wireless charger or to blow air out of the charger, also see Pars.198-199, disclose a fan module disposed higher than the tray, the marked vent is also placed higher than the tray).

As per claim 14, KOO discloses the vehicle dashboard of claim 13 as discussed above, further comprising: one or more housing vents in said battery charger housing (See fig.6, Items#231, 232, 233, disclose vents inside the battery charger housing, one of the vents is an intake and the other is an exhaust); and 
a blower in air communication with said battery charger housing for communicating air with said battery charger housing through said one or more housing vents to cool the wireless battery charger (See Fig.6, Item#190 and Pars.95, 134, disclose a fan for circulating air to remove heat generated by wireless charging).



As per claim 16, KOO discloses the vehicle dashboard of claim 13 as discussed above, said platform having a top surface with a rubber coating (See Par.170, discloses the contact part 112 of the charger comprises a friction member such as rubber).

As per claim 17, KOO discloses the vehicle dashboard of claim 13 as discussed above, further comprising at least one raised wall extending upward from said platform at one or more sides of said platform (See Fig.3B, Item#100 and Par.54, discloses a wireless charger that is placed in a sunk in compartment with a raised lip around it and a cover to retain the electronic device).

As per claim 19, KOO discloses the vehicle dashboard of claim 13 as discussed above, further comprising one or more platform vents formed in said platform, said blower in air communication with said one or more platform vents via said one or more housing vents (See Fig.9J, discloses more than one platform intake vents in communication with blower fans 941, 942).

As per claim 20, KOO discloses the vehicle dashboard of claim 13 as discussed above, wherein said battery charger housing is configured to be sufficiently close to said platform so 

As per claims 8 and 18, KOO discloses the vehicle battery charging apparatus of .
Allowable Subject Matter
Claims 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References considered but not relied upon
KIM et al. (US 10,270,276 B2): A wireless charger comprising a charging surface and an intake vent in communication with a fan which directs air from the intake vent to an exhaust vent. The vents are a lower portion of the charger’s sloped sidewalls.
PINKOS et al. (US 2021/0050741 A1): A wireless charger with a cooling device comprising an inlet air vent and an exit air vent for letting out the air after circulating through the charger circuits.
SCHOLZ (DE 102018201300): A wireless charger for a mobile device in an automobile comprising an inlet vent for allowing air into the charger, a fan for circulating the air and an exhaust vent for expelling the air out of the charger.
Conclusion
Response to Amendment
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant amended claims 1 and 13 to include the limitations “at least one raised wall extending upward from said platform at one or more sides of said platform, and
one or more wall vents in said at least one raised wail at the one or more sides of said platform.” The examiner highlighted in the rejection above how Fig. 9C discloses a raised wall extending upward and a vent disposed in the raised wall and fan in communication with the vent to either introduce air into or expel air out of the wireless charger. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859